DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 06/02/2019 and to the specification and claim amendments filed with the preliminary amendment of 06/02/2019.
In the preliminary amendment, claims 3, 4 and 9 were amended, no claims were cancelled, and claims 12-22 were added. Therefore, claims 1-22 are pending and have been examined.

Priority
The Examiner has noted applicant’s claim for priority based on PCT application no. PCT/JP2017/042670, filed 11/28/2017 and claim for foreign priority based on Japanese application number No. 2016-235383 filed on 12/02/2016. 
The examiner acknowledges that a certified copy of Japanese application number 2016-235383 was received on 06/02/2019, as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/2/2019, 1/26/2021 and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 2, 3, 5-9, 11A, 11B and 12-14 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., the subscript characters and many of the lowercase characters in FIGs. 2, 3, 5-9, 11A, 11B and 12-14 and the superscript characters/exponents in FIG. 12). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
The drawings are also objected to as failing to comply with 37 CFR 1.84(l) because some of the characters in Figures 11A and 11B are too light to permit adequate reproduction (see, e.g., the characters in the legends within the graphs of Figures 11A and 11B). See MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
The Brief Description of the Drawings does not include a reference to and brief description of each of the drawings as set forth in 37 CFR 1.74. In particular, at paragraph 11, page 5, lines 3-5 in the “BRIEF DESCRIPTION OF THE DRAWINGS”, the specification recites “FIG. 11 is a diagram explaining recognition accuracy of a multibit-constituted neural network circuit and the binarized neural network circuit in the deep neural network according to the embodiment of the present invention.” As, such, the Brief Description of the Drawings does not include a reference to and brief description of each of Figures 11A and 11B. 
As set forth in 37 CFR 1.74, “[w]hen there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).” See MPEP § 608.01(f). Appropriate correction is required.

In paragraph 6 of the specification, non-patent documents are referred to (see, e.g., references to “Non-Patent Document 1: M. Courbariaux, I. Hubara, D. Soudry, R.E.Yaniv, Y. Bengio, "Binarized neural networks: Training deep neural networks with weights and activations constrained to + 1 or -1," Computer Research Repository (CoRR), "Binary Neural Network Algorithm", [online], March 2016, [searched on Oct. 5, 2016], URL:http://arxiv.org/pdf/1602.02830v3.pdf  Non-Patent Document 2: Mohammad Rastegari, Vicente Ordonez, Joseph Redmon, Ali Farhadi, "XNOR-Net: lmageNet Classification Using Binary Convolutional Neural Networks," Computer Vision and Pattern recognition, "Binary Neural Network Algorithm", [online], March 2016, [searched on Oct. 5, 2016], URL:https://arxiv.org/pdf/1603.05279v4 Non-Patent Document 3: Hiraki Nakahara, Haruyoshi Yonekawa, Tsutomu Sasao, Hisashi Iwamoto and Masato Motomura, "A Memory-Based Realization of a Binarized Deep Convolutional Neural Network," Proc. of the 2016 International Conference on Field-Programmable Technology (FPT), Xi'an, China, Dec 2016 (To Appear). Non-Patent Document 4: Erika Nurvitadhi, David Sheffield, Jaewoong Sim, Asit Mishra, Ganesh Venkatesh, Debbie Marr, "Accelerating Binarized Neural Networks: Comparison of FPGA, CPU, GPU, and ASIC," Proc. of the 2016 International Conference on Field-Programmable Technology (FPT), Xi'an, China, Dec 2016 (To 5 Appear).” in paragraph 6). The listing of the 
The attempt to incorporate subject matter into this application by reference to hyperlinks to non-patent literature (see, paragraph 6 of the specification) is ineffective. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
an input part configured to allow input of the input value xi and the weight wi; and
a multibit bias input part configured to allow input of the multibit bias W'; in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 2 and the above-noted three-prong test, the recited input part is a generic placeholder, configured to allow input is functional language, and there is no recitation in claim 2 of sufficient structure to perform the allowing. Also in claim 2, the multibit bias input part is a generic placeholder, configured to allow input is 

 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Regarding the above-noted input part and multibit bias input part claim limitations in claim 2, with reference to the block diagrams of FIGs. 2 and 4 depicting “constitution of a deep neural network” and “a structure of a binarized neural network circuit”, pages 8-10 (lines 4-6 of page 8 and page 9, line 26-page 10, line 1) of Applicant’s specification state “The neural network circuit 20 includes: an input part 21 configured to allow input of an input node which allows input of input values (identification data) X1 -Xn (multi bit), weights W1-Wn (multibit), and a bias WO (multibit);” and “the binarized neural network circuit 30 according to the comparative example includes: an input part 31 configured to allow input of an input node which allows input of input values x1-xn (binary), weights w1-wn (binary), and a bias w0 (binary)”. With reference to FIGs. 6, 9 and 14, page 11 (lines 9-12), pages 16-17 (page 16, line 19-page 17, line 2) and pages 26-27 (page 26, line 23-page 27, line 1) of Applicant’s specification state “in FIG. 6, a binarized neural network circuit 40 according to another comparative example includes: the input part 31 configured to allow input of input nodes x1 -xn each of which allows input of input values x1 -xn (binary), weights w1-wn (binary), and a bias w0 (binary)”, “in FIG. 9, the binarized neural network circuit 100 (a neural network circuit device) includes: an input part 101 configured to allow input of an input node which allows input of input values x1-xn (xi) (binary), and weights 
Since claim 2 is interpreted under 35 U.S.C. 112(f), and applicant’s specification describes that the recited input parts are components of the “neural network circuit device” of FIGs. 2, 4, 6, 9 and 14 and pages 8 and 16-17 of the specification disclose that “The neural network circuit 20 includes: an input part 21 configured to allow input of an input node which allows input of input values (identification data) X1 -Xn (multi bit), weights W1-Wn (multibit), and a bias WO (multibit)” and “in FIG. 9, the binarized neural network circuit 100 (a neural network circuit device) includes: an input part 101 configured to allow input of an input node which allows input of input values x1-xn (xi) (binary), and weights w1-wn (xi) (binary); … a multi bit bias W' input part 110 configured to allow input of a multibit bias W'”, the input parts are being interpreted as hardware (i.e., circuitry and hardware logic components/modules).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


Claim Objections
Claims 8 and 20 are objected to because of the following informalities:    
In claim 8, the claim sentence is not ended with a period. Appropriate correction is required. 
Also, claim 20 is objected to based on its dependency from claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 and 14-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, in its entirety, “The neural network circuit device according to claim 1, wherein the multibit signal Y and the multibit bias W' are represented by the following formula:”. As such, the claim is seemingly truncated and incomplete and fails to recite “the following formula. For examination purposes, the recitation of “wherein the 
Also, claim 20, which depends directly from claim 8, is rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 8.
Independent claims 10 and 11 both recite “the logic circuit part” (see, lines 8-9 of claim 10 and line 11 of claim 11). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “logic circuit part” or any “part” of any “logic circuit” in claim 10 or claim 11. In claim 11, applicant previously introduced “a logic circuit unit” in line 8. For examination purposes, “the logic circuit part” in claim 10 is being interpreted as “a logic circuit part”, and “the logic circuit part” in claim 11 is being interpreted as the previously-introduced “logic circuit unit”. Appropriate correction is required.
As amended in the preliminary amendment of 06/2/2019, claim 9 recites, in its entirety, “A neural network including the neural network circuit device according to claim 1.” However, claim 1, which claim 9 depends from, previously introduced “A neural network circuit device which is provided in a neural network” (see, lines 1-2 of claim 1). As such, the subsequent recitation of “A neural network” in claim 9 is unclear. In particular, it is unclear whether “A neural network” recited in the preamble of claim 9 refers to the previously-introduced “neural network” of claim 1, or to another, second neural network. For examination purposes, “A neural network” in the preamble of claim 9 is being interpreted as the previously-introduced “neural network” of claim 1.

Similarly, the preambles of new dependent claims 15, 16, 17, 18, 19, 20, 21 and 22 each recite “A neural network including the neural network circuit device according to claim” 3, 4, 5, 6, 7, 8, 12 and 13, respectively. However, claim 1, which intervening claims 3-8 and 12-13 depend from directly or indirectly, previously introduced “A neural network circuit device which is provided in a neural network” (see, lines 1-2 of claim 1). As such, the subsequent recitations of “A neural network” in the preambles of claims 15-22 are unclear. In particular, it is unclear whether “A neural network” recited in the preambles of claim 15-22 refers to the previously-introduced “neural network” of base claim 1, or to another, second neural network. For examination purposes, “A neural network” in the preamble of each of claims 15-22 is being interpreted as the previously-introduced “neural network” of base claim 1. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 9 and 14-22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In particular, as noted above, claims 9, 14, 15, 16, 17, 18, 19, 20, 21 and 22 recite “A neural network including the neural network circuit device according to claim” 1, 2, 3, 4, 5, 6, 7, 8, 12 and 13, respectively. As further noted in the section 112(b) rejections above, “A neural network” in the preamble of each of claims 15-22 has been interpreted as the previously-introduced “neural network” of base claim 1. As such, claims 14-22 do not recite any additional limitations beyond what is recited in claim 1. Therefore, claims 14-22 do not further limit intervening claims 2-8 and 12-13 upon which they respectively depend, nor do they further limit base claim 1, which they indirectly depend upon.  
Thus, claims 14-22 each fail to further limit claim 1, upon which these claims indirectly depend, and they fail to further limit intervening claims 2-8 and 12-13, upon which claims 14-22 claims respectively depend. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Piñol, Luis (“Hardware-Accelerated neural network.” MS thesis. Universitat Politècnica de Catalunya, April 2016: i-43, hereinafter “Pinol”) in view of non-patent literature Nakahara, Hiroki, et al. ("A memory-based realization of a binarized deep convolutional neural network." 1 December 2016 International Conference on Field-Programmable Technology (FPT). IEEE, 2016, hereinafter “Nakahara”). While the Nakahara reference appears to be a grace-period disclosure by the inventors, Hiroki Nakahara and Haruyoshi Yonekawa, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Tsutomu Sasao, Hisashi Iwamoto, and Masato Motomura, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”
In the alternative, claims 1-22 are also rejected under 35 U.S.C. 103 as being unpatentable over Pinol in view of Mammone et al. (U.S. Patent No. 5,634,087, cited in applicant’s IDS submitted on 01/28/2019, hereinafter “Mammone”).
With respect to claim 1, Pinol discloses the invention as claimed including a neural network circuit device which is provided in a neural network including at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and page 21 – section 4.2, “the Neural Network Design and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication” [i.e., input is multiplied by a weight, with the bias in a hidden/intermediate layer]), the neural network circuit device comprising:
a logic circuit part configured to receive an input value xi and a weight wi and perform a logical operation (see, e.g., FIGs. 4.4 and 4.7 and Table 4.2 – showing a “Neuron Architecture” including a logic circuit, a “Resources Neuron” with “LC Registers” (logic circuit) registers, and depicting a “Multiplier-accumulator semiparallel architecture” that receives an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the ;
a sum circuit part configured to receive a multibit bias W' and sum an output from the logic circuit part and the multibit bias W' (see, e.g., FIG. 4.4 – showing an "Adder" [i.e., a sum circuit part] that sums an output from the logic circuit/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit sums output from MAC/logic circuit and bias]); and
an activation circuit part configured to output … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit that outputs a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., a multibit signal output by an activation circuit/Sigmoid part] and pages 8, 24, 32 and 37, “As activation function we use an approximation function”, “approximation function activation (SigApprox) … use of an approximation function for the Sigmoid function.”, “the activation function, in this case, sigmoid function.” [i.e., Sigmoid part in FIG. 4.4 is an activation part]).
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
an activation circuit part configured to output only a sign bit of a multibit signal Y generated by using the sum.
a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
an activation circuit part configured to output only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” that is output by an activation circuit by using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., only a single, sign bit is output], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part that outputs only a sign bit of a multibit signal]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation consumes lower power” so that “the classification error for the binarized CNN can be 

Alternatively, in the same field, analogous art Mammone also teaches a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., FIG. 1 depicting a neural network with a “HIDDEN LAYER” [i.e., and intermediate layer] and col. 8, lines 40-49 and claim 1, “The multiplier weights and bias N5 will initially have values that correspond to the root node of the tree. The outputs of each multiplier and the bias are applied to a summer N2. The summer N2 adds the N multiplier outputs and bias value to obtain the output y. … performing vector multiplication. Here, the inputs would be the feature vector augmented with a "one" and the weight vector augmented with the bias value.”, “the product signals with a bias signal and output a sum signal to a hard limiter, the hard limiter for outputting a preliminary output signal having a polarity” [i.e., an input value is multiplied by a weight and bias value]) … ; and
an activation circuit part configured to output only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIG. 4 – depicting a “HARD LIMITER" that outputs only a +1/-1 sign bit of a multibit signal y from SUMMER and col. 2, lines 41-44, col. 5, lines 35-38 and col. 8, lines 64-67, “The weighted sum can be applied to a hard limiter, which makes any value above 0 equal + 1 and any number below 0 equal to -1. The output of the hard limiter is the neuron output.” [i.e., hard limiter outputs only a sign bit of the weighted sum/multibit signal], “Depending on the output of the hard limiter N5, either the left enable signal, or right enable signal will be activated 
Pinol and Mammone are analogous art because they are both related to hardware/electrical implementations of neural networks (See, e.g., Pinol, Abstract and page 1, and Mammone, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Mammone “to provide a neural network that can have a faster retrieval time”, “that is easier to train than multi-layer perceptions using the back propagation process” and “to provide a neural network that has a self-organizing architecture” that includes a hard limiter where “the hard limiter outputs a one, or else it outputs a zero. The output of the hard limiter, i.e., the neuron output, is sent to control logic.” (See, e.g., Mammone, col. 5, lines 39-47 and col. 8, lines 50-53). Doing so would have allowed Pinol to use Mammone’s neural network architecture with the hard limiter “to provide a neural network that is less expensive to build” by “Building a hardware implementation of the NTN [that] is also less expensive than that of the MLP. The NTN can be conveniently implemented with one node. Each NTN node takes the dot product of a vector, followed by a hard limiting of the output(s)”, as suggested by Mammone (See, e.g., Mammone, col. 5, lines 36-37 and col. 7, lines 8-13). 

neural network processing method which is provided in a neural network including at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and Abstract and pages 3, 13 and 21 – section 4.2, “This work presents a design of a neural network on an FPGA, including an optimization technique”, “Implementation of a technique for optimization: binary connect.”, “The gradient is fed to the optimization method” [i.e., a neural network processing/optimizing technique/method], “the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons” [i.e., FPGA/hardware neuron/neural network circuit device in a neural network including an input, hidden and output layer]), and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a , the neural network processing method comprising the steps of:
receiving an input value xi and a weight wi and performing a logical operation (see, e.g., FIGs. 4.4 and 4.7 – showing a “Neuron Architecture” with a MAC for receiving “input” and a “weight” and depicting a “Multiplier-accumulator semiparallel architecture” receiving an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication [i.e., performing a logical operation with the received input and weight]);
receiving a multibit bias W' and summing an output from the logic circuit part and the multibit bias W' (as indicated above, “the logic circuit part” has been interpreted as “a logic circuit part”) (see, e.g., FIG. 4.4 – showing an "Adder" for receiving 32 bit bias [i.e., multibit bias] and summing an output from a logic circuit part/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit sums output from MAC/logic circuit and bias]); and
outputting … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit for outputting a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., outputting a multibit signal by the 
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
outputting only a sign bit of a multibit signal Y generated by using the sum.
In the same field, analogous art Nakahara teaches a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
outputting only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting outputting only a “Sign bit” and “Sign(B)” using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., only a single, sign bit is output], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them”, “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights operation as follows: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part that outputs only a sign bit of a multibit signal]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is 

Alternatively, in the same field, analogous art Mammone also teaches a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., FIG. 1 depicting a neural network with a “HIDDEN LAYER” [i.e., and intermediate layer] and col. 8, lines 40-49 and claim 1, “The multiplier weights and bias N5 will initially have values that correspond to the root node of the tree. The outputs of each multiplier and the bias are applied to a summer N2. The summer N2 adds the N multiplier outputs and bias value to obtain the output y. … performing vector multiplication. Here, the inputs would be the feature vector augmented with a "one" and the weight vector augmented with the bias value.”, “the product signals with a bias signal and output a sum signal to a hard limiter, the hard limiter for outputting a preliminary output signal having a polarity” [i.e., an input value is multiplied by a weight and bias value]) … ; and
outputting only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIG. 4 – depicting a “HARD LIMITER" for outputting only a +1/-1 sign bit of a multibit signal y from SUMMER and col. 2, lines 41-44 and col. 8, lines 64-67, “The weighted sum can be applied to a hard limiter, which makes any value above 0 equal + 1 and any number below 0 equal to -1. The output of the hard limiter is the neuron output.” [i.e., outputting, by the hard limiter, only a sign bit of the weighted sum/multibit signal], “The memory logic retrieves the data corresponding to the input address M1 from memory unit M2. The contents of this memory location include a bit dedicated to whether the data corresponds to a node or leaf.” [i.e., a multibit signal]).
Pinol and Mammone are analogous art because they are both related to hardware/electrical implementations of neural networks (See, e.g., Pinol, Abstract and page 1, and Mammone, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Mammone “to provide a neural network that can have a faster retrieval time”, “that is easier to train than multi-layer perceptions using the back propagation process” and “to provide a neural network that has a self-organizing architecture” that includes a hard limiter where “the hard limiter outputs a one, or else it outputs a zero. The output of the hard limiter, i.e., the neuron output, is sent to control logic.” (See, e.g., Mammone, col. 5, lines 39-47 and col. 8, lines 50-53). Doing so would have allowed Pinol to use Mammone’s neural network architecture with the hard limiter “to provide a neural network that is less expensive to build” by “Building a hardware implementation of the NTN [that] is also less expensive than that of the MLP. The NTN can be conveniently 

With respect to independent claim 11, Pinol discloses the invention as claimed including a neural network execution program embodied on a non-transitory computer-readable medium (see, e.g., page 2, “Implementation of ANNs falls into two categories: Software implementation and hardware implementation. Software versions are trained and simulated on general-purpose computers or gpus.” [i.e., software implementation includes a program on a computer-readable medium readable by the general-purpose computer or GPU]), the program for causing a computer serving as a neural network circuit device (see, e.g., pages 31-32, “The software based neural network was very useful in order to validate the VHDL design.”, “Binary Connect … makes this design a little different, because this idea it has been subject of very recent works and usually implemented only in software solutions. But, it has several good points to be implemented on an FPGA.” [i.e., the software program causes a computer serving as a neural network circuit device in a neural network]) which is provided in a neural network including at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and Abstract and pages 3, 13 and 21 – section 4.2, “This work presents a design of a neural network on an FPGA, including an optimization technique”, “Implementation of a technique for optimization: binary connect.”, “The gradient is fed to the optimization method” [i.e., a neural network , and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication” [i.e., input is multiplied by a weight, with the bias in a hidden/intermediate layer]), wherein the neural network circuit device comprises:
a logic circuit unit configured to receive an input value xi and a weight wi and perform a logical operation (see, e.g., FIGs. 4.4 and 4.7 and Table 4.2 – showing a “Neuron Architecture” including a logic circuit, a “Resources Neuron” with “LC Registers” (logic circuit units) registers, and depicting a “Multiplier-accumulator semiparallel architecture” that receives an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid ;
a sum circuit unit configured to receive a multibit bias W' and sum an output from the logic circuit part and the multibit bias W' (as indicated above, “the logic circuit part” has been interpreted as the previously-introduced “logic circuit unit”) (see, e.g., FIG. 4.4 – showing an "Adder" [i.e., a sum circuit unit] that sums an output from the logic circuit/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit unit sums output from MAC/logic circuit and bias]); and
an activation circuit unit configured to output … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit that outputs a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., a multibit signal output by an activation circuit/Sigmoid part] and pages 8, 24, 32 and 37, “As activation function we use an approximation function”, “approximation function activation (SigApprox) … use of an approximation function for the Sigmoid function.”, “the activation function, in this case, sigmoid function.” [i.e., Sigmoid part in FIG. 4.4 is an activation unit]).
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
an activation circuit unit configured to output only a sign bit of a multibit signal Y generated by using the sum.
In the same field, analogous art Nakahara teaches a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
an activation circuit unit configured to output only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” that is output by an activation circuit by using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., only a single, sign bit is output], “X denotes an input, W denotes a 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation unit that outputs only a sign bit of a multibit signal]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 
Alternatively, in the same field, analogous art Mammone also teaches a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., FIG. 1 depicting a neural network with a “HIDDEN LAYER” [i.e., and intermediate layer] and col. 8, lines 40-49 and claim 1, “The multiplier weights and bias N5 will initially have values that correspond to the root node of the tree. The outputs of each multiplier and the bias are applied to a summer N2. The summer N2 adds the N multiplier outputs and bias value to obtain the output y. … performing vector multiplication. Here, the inputs would be the feature vector augmented with a "one" and the weight vector augmented with the bias value.”, “the product signals with a bias signal and output a sum signal to a hard limiter, the hard limiter for outputting a preliminary output signal having a polarity” [i.e., an input value is multiplied by a weight and bias value]) … ; and
an activation circuit unit configured to output only a sign bit of a multibit signal Y generated by using the sum (see, e.g., FIG. 4 – depicting a “HARD LIMITER" that outputs only a +1/-1 sign bit of a multibit signal y from SUMMER and col. 2, lines 41-44, col. 5, lines 35-38 and col. 8, lines 64-67, “The weighted sum can be applied to a hard limiter, which makes any value above 0 equal + 1 and any number below 0 equal to -1. The output of the hard limiter is the neuron output.” [i.e., hard limiter outputs only a sign bit of the weighted sum/multibit signal], “Depending on the output of 
Pinol and Mammone are analogous art because they are both related to hardware/electrical implementations of neural networks (See, e.g., Pinol, Abstract and page 1, and Mammone, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Mammone “to provide a neural network that can have a faster retrieval time”, “that is easier to train than multi-layer perceptions using the back propagation process” and “to provide a neural network that has a self-organizing architecture” that includes a hard limiter where “the hard limiter outputs a one, or else it outputs a zero. The output of the hard limiter, i.e., the neuron output, is sent to control logic.” (See, e.g., Mammone, col. 5, lines 39-47 and col. 8, lines 50-53). Doing so would have allowed Pinol to use Mammone’s neural network architecture with the hard limiter “to provide a neural network that is less expensive to build” by “Building a hardware implementation of the NTN [that] is also less expensive than that of the MLP. The NTN can be conveniently implemented with one node. Each NTN node takes the dot product of a vector, followed by a hard limiting of the output(s)”, as suggested by Mammone (See, e.g., Mammone, col. 5, lines 36-37 and col. 7, lines 8-13). 


Pinol further discloses an input part configured to allow input of the input value xi and the weight wi (as indicated above, the input part has been interpreted as hardware (i.e., circuitry and hardware logic components/modules)) (see, e.g., FIG. 4.4 depicting “input” including parts "aln" and "bln" input into the MAC that allows/accepts the input and page 24, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication.” [i.e., MAC allows input of the input value and weight]); and
a multibit bias input part configured to allow input of the multibit bias W' (as indicated above, the multibit bias input part has been interpreted as hardware) (see, e.g., FIG. 4.4 depicting multibit/32-bit bias and input part "b" of Adder that allows/accepts the input and pages 24 and 30, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively.” [i.e., Adder allows input of the 32-bit/multibit bias]).

Regarding claims 3 and 12, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit devices of claims 1 and 2.
Pinol further discloses wherein both the input value xi and the weight wi are binary signals (see, e.g., FIG. 4. 7 showing the “Multiplier-accumulator semiparallel architecture” where the input value "aln[0]"/ "aln[1]" and weight value "w[0]"/ "w[1]" are 

Regarding claims 4 and 13, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claims 1 and 2.
Pinol further discloses wherein the multibit bias W' is a multibit bias value which has already been subjected to learning (see, e.g., FIG. 4.4 showing 32-bit "bias" [i.e., multibit bias value and pages 14 – Chapter 3 and 24, “Our implementation is executed on an FPGA, but previously trained on a CPU. This training code creates the weights and bias, which will be used for evaluation.” [i.e., bias value has previously/already been subjected to learning/training]).

Regarding claim 5, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the logic circuit part includes exclusive NOR or exclusive OR (see, e.g., FIG. 4.8 – depicting the “Accumulator” logic circuit part that includes an XOR/exclusive OR and page 28, “As we have to multiply by 1 or -1, the multiplier is replaced by an XOR function in order to change the sign of the input aIn. … 
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing wherein the logic circuit part includes exclusive NOR.
In the same field, analogous art Nakahara teaches wherein the logic circuit part includes exclusive NOR (see, e.g., section III A, “Since the inputs are also binarized, the multipliers are realized by the EXNOR gates.” [i.e., multiplier/logic circuit part includes exclusive NOR/EXNOR]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation 

Regarding claim 6, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the logic circuit part is a LUT (Look-Up Table) (see, e.g., pages 7 and 31, “using a LUT (Look-Up-Table) to approximate activation function”, “Implementing a LUT yields the best results in terms of computation time over precision.”).

Regarding claim 7, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing wherein the sign bit is a binary signal indicating either that the summed multibit signal Y is activated or not.
In the same field, analogous art Nakahara teaches wherein the sign bit is a binary signal indicating either that the summed multibit signal Y is activated or not (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” that is output by an activation and sections I, II and III, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error 
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation 

Regarding claim 8, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the multibit signal Y and the multibit bias W' are represented by the following formula: (as indicated above, “wherein the multibit signal Y and the multibit bias W' are represented by the following formula:” has been interpreted as wherein the multibit signal Y and the multibit bias W' are represented by a formula” – i.e., any formula) (see, e.g., equations 2.1 and 2.3 and page 9, “Output is computed by: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
the output of a sigmoid neuron with inputs in[0],in[1]... weights w[0],w[1]... and bias b is: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 [i.e., a formula representing the 32-bit/multibit signal and the 32-bit/multibit bias b]).

Regarding claim 9, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Examiner’s Note: claim 9, as drafted, depends from claim 1.
A neural network including the neural network circuit device according to claim 1 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1, see above citations to Pinol and Nakahara, and alternatively, Pinol and Mammone regarding the limitations of claim 1, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing is applied to the last layer (Output Layer).” [i.e., a neural network including a neural network circuit device/hardware neuron/FPGA]).

Regarding claim 14, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 2.
Examiner’s Note: claim 14, as drafted, depends from claim 2.
Pinol further discloses A neural network including the neural network circuit device according to claim 2 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated 

Regarding claim 15, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 1.
Examiner’s Note: claim 15, as drafted, depends from claim 3.
Pinol further discloses A neural network including the neural network circuit device according to claim 3 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 3, see above citations to Pinol regarding the limitations of claim 3, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-

Regarding claim 16, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 4.
Examiner’s Note: claim 16, as drafted, depends from claim 4.
Pinol further discloses A neural network including the neural network circuit device according to claim 4 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 3, see above citations to Pinol regarding the limitations of claim 4, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing 

Regarding claim 17, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 5.
Examiner’s Note: claim 17, as drafted, depends from claim 5.
Pinol further discloses A neural network including the neural network circuit device according to claim 5 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 5, see above citations to Pinol and Nakahara regarding the limitations of claim 5, also see, e.g., Pinol FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing is applied to the last layer (Output Layer).” [i.e., a neural network including a neural network circuit device/hardware neuron/FPGA]).



Examiner’s Note: claim 18, as drafted, depends from claim 6.
Pinol further discloses A neural network including the neural network circuit device according to claim 6 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 6, see above citations to Pinol regarding the limitations of claim 6, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing is applied to the last layer (Output Layer).” [i.e., a neural network including a neural network circuit device/hardware neuron/FPGA]).

Regarding claim 19, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 7.
Examiner’s Note: claim 19, as drafted, depends from claim 7.
A neural network including the neural network circuit device according to claim 7 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 7, see above citations to Pinol regarding the limitations of claim 7, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing is applied to the last layer (Output Layer).” [i.e., a neural network including a neural network circuit device/hardware neuron/FPGA]).

Regarding claim 20, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 8.
Examiner’s Note: claim 20, as drafted, depends from claim 8.
Pinol further discloses A neural network including the neural network circuit device according to claim 8 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, 

Regarding claim 21, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 12.
Examiner’s Note: claim 21, as drafted, depends from claim 12.
Pinol further discloses A neural network including the neural network circuit device according to claim 12 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 12, see above citations to Pinol regarding the limitations of claim 12, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-

Regarding claim 22, as discussed above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 13.
Examiner’s Note: claim 22, as drafted, depends from claim 13.
Pinol further discloses A neural network including the neural network circuit device according to claim 13 (as indicated above, “A neural network” has been interpreted as the previously-introduced “neural network” of claim 1, as further indicated above, Pinol in view of Nakahara, and in the alternative, Pinol in view of Mammone, teaches the neural network circuit device of claim 13, see above citations to Pinol regarding the limitations of claim 13, also see, e.g., FIG. 4.2 depicting a “Neural Network architecture” and page 21, first paragraph of section 4.2, “Focusing on the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons they map to depending on the resources availability (1 to 100). The same thing 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125